Citation Nr: 1133713	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  08-11 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include coronary artery disease, myocardial infarction, and/or heart disease, to include as secondary to diabetes mellitus, type II.  

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from April 1966 to August 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In May 2008, the appellant presented testimony at a personal hearing conducted at the Louisville, Kentucky, RO before a Decision Review Officer (DRO).  A transcript of this hearing has been associated with the appellant's claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant contends that he has a heart disability, to include coronary artery disease, myocardial infarction, and/or heart disease, and hypertension as a result of his service-connected diabetes mellitus.  At a May 2008 RO hearing, the appellant asserted that he believes the problems were caused by undiagnosed diabetes mellitus.  He reported that he had metabolic problems in the 1980s and in the 1990s when he gained weight. The appellant stated that in the 1980s he was working for the U.S. Department of State with the Federal Aviation Administration (FAA) in Frankfort, Germany.  He stated that he saw Air Force doctors for treatment.  He specifically stated that he may have seen a doctor for his problems in Germany, but he did not remember.  He stated that he did not have the records, and that the Department of State had the records.  He stated that he had not obtained the records.  At the hearing, the appellant also reported that one of his doctors, Dr. W.C., saw his records from Germany from the 1980s.  A review of the claims file reflects that the file contains records from Dr. W.C. from July 1983 to August 1983 and from March 1995 to April 1998.  However, the appellant reported that he was in Germany from 1984 to 1989.  Records from those dates have not been associated with the claims file.  

In a May 2007 letter, J.M., M.D., opined that it is probable that either diabetes mellitus or pre-diabetes contributed to the appellant's coronary disease and acute myocardial infarction in 1996.  Following a March 2008 VA examination, the examiner opined that it is less likely as not that the appellant's coronary artery disease was caused or aggravated by diabetes mellitus.  He noted that the appellant had coronary artery disease diagnosed by myocardial infarction in 1996 and that the earliest noted diagnosis of diabetes mellitus was in 1999.  In light of this, he found that the coronary artery disease was an issue prior to his diabetes mellitus.  The examiner noted that in general, it takes long term diabetes mellitus to affect the arteries with plaque buildup.  Therefore, he found that the diabetes mellitus was unlikely affecting his coronary artery disease currently.  The VA examiner also opined that the appellant's hypertension was less likely as not caused by or aggravated by diabetes mellitus.  The VA examiner noted that the appellant had hypertension in 1996, well before the development of diabetes mellitus, and that it takes many years of diabetes mellitus to affect the renal arteries.  Both of the opinions by the March 2008 VA examiner were based on the date that the appellant was diagnosed with diabetes mellitus.  Lay statements may be competent to support a claim for service connection where the events or the presence of disability, or symptoms of a disability are subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the appellant has alleged that he had symptoms of diabetes mellitus prior to 2000, and that he may have been treated for the symptoms while he was in Germany in the 1980s, the records from the 1980s may be relevant to his claims.  Moreover, as these records are federal records, VA has an enhanced duty to obtain them. See 38 C.F.R. § 3.159(c)(2) (2010).


Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Department of State and/or FAA and obtain the appellant's medical treatment records from from 1984 to 1989, when he was employed with such agencies and stationed in Frankfort, Germany.  If no such records are available, the claims folder must indicate this fact.

2.  If any medical treatment records obtained contain relevant evidence indicating the appellant may have had symptoms of diabetes mellitus prior to 2000, schedule the appellant for a VA examination.  (If the medical treatment records obtained are irrelevant to the appellant's claim, a VA examination should not be scheduled.)  If a VA examination is scheduled, the VA examiner should determine the following:

* Whether the appellant has a heart disability, to include coronary artery disease, a myocardial infarction, and /or heart disease, that is at least as likely as not (50 percent or better probability) caused or aggravated by his service-connected diabetes mellitus.  If a heart disability is determined to have  been aggravated by his service-connected diabetes mellitus, an opinion regarding the degree of disability due to aggravation should be provided.  

* Whether the appellant's hypertension was at least as likely as not (50 percent or better probability) caused or aggravated by his service-connected diabetes mellitus.  If his hypertension is determined to have been aggravated by the service-connected diabetes mellitus, an opinion regarding the degree of disability due to aggravation should be provided.

The VA clinician is requested to provide a thorough rationale for all opinions provided.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report.
 
It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

If the clinician is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  

3.  Thereafter, readjudicate the issues on appeal of entitlement to service connection for a heart disability, to include coronary artery disease, myocardial infarction, and/or heart disease and entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


